Name: Commission Implementing Regulation (EU) NoÃ 508/2012 of 20Ã June 2012 amending Regulation (EC) NoÃ 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) NoÃ 834/2007 as regards the arrangements for imports of organic products from third countries Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: international trade;  trade policy;  trade;  foodstuff
 Date Published: nan

 21.6.2012 EN Official Journal of the European Union L 162/1 COMMISSION IMPLEMENTING REGULATION (EU) No 508/2012 of 20 June 2012 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2), Article 33(3), Article 38(d) and Article 40 thereof, Whereas: (1) In the light of experience gained with the application of Commission Regulation (EC) No 1235/2008 (2), the publication of the names and the internet addresses of the control authority or authorities or the control body or bodies recognised by the competent authority to carry out controls in the third country is sufficient for the purpose of that Regulation. However, it is appropriate to continue to require the publication of the code number of the authority or authorities or the control body or bodies responsible in the third country for issuing certificates with a view to importing into the Union. (2) In the light of the experience gained with the implementation of the equivalence system, a third country which is recognised for the purpose of equivalence should be included in the list referred to in Article 7 of Regulation (EC) No 1235/2008 for a probative period of three years, as a first step. Then, if that country continues to fulfil the requirements of Regulation (EC) No 834/2007 and Regulation (EC) No 1235/2008 and provides the Commission with the necessary guarantees, the inclusion in that list should be extended. (3) In order not to disrupt international trade and to help the transition between the rules established by Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (3) and those established by Regulation (EC) No 834/2007, Article 19 of Regulation (EC) No 1235/2008 extends the possibility of Member States to continue to grant authorisations to importers for placing products on the Union market on a case by case basis until the measures necessary for the functioning of the new import rules have been put in place. That possibility is to be gradually phased out as the list of countries set out in Annex III to Regulation (EC) No 1235/2008 is being established. (4) Once a third country is recognised as equivalent in the Union, there would be no need for Member States to deliver such authorisations any more. (5) However, the experience gained with the equivalence system has shown that in some cases it is appropriate for technical reasons to limit the scope of the recognition of a third country to some product categories or to products originating in that third country. (6) Therefore, it should be clarified that Member States have the possibility to grant such authorisations until 30 June 2014 for products imported from a third country listed in Annex III to Regulation (EC) No 1235/2008, if the imported products in question are goods which are not covered by the categories and/or origin listed for that country. (7) Some Member States may have granted the authorisations referred to in the first subparagraph of Article 19(1) of Regulation (EC) No 1235/2008 for an unlimited period of time before 1 July 2012. Those import authorisations should expire on 1 July 2014 at the latest. (8) The experience has shown that difficulties can arise in identifying the products covered by the product categories listed in Annex III to Regulation (EC) No 1235/2008. In the light of experience and the information received, it is necessary to clarify that certain products are not included in these products categories. (9) For organic wine exported from the United States to the Union, the United States authorities have agreed to apply and certify compliance with the rules for organic wine laid down in accordance with Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (4) as amended by Commission Implementing Regulation (EU) No 203/2012 (5) as from 1 August 2012 and until such time as a joint working group has concluded its examination of the equivalence of organic wine making rules. Consequently, it is necessary to clarify that wine will be included from 1 August 2012 in the product categories relating to the United States in Annex III to Regulation (EC) No 1235/2008. (10) The presentation of product categories of the countries listed in Annex III to Regulation (EC) No 1235/2008 should be harmonised with the categories defined in Annex IV. (11) The duration of inclusion of Tunisia in the list set out in Annex III to Regulation (EC) No 1235/2008 expires on 30 June 2012. Since Tunisia did not communicate sufficient information related to its control system after request by the Commission in accordance with Article 9(2) of Regulation (EC) No 1235/2008, the inclusion should be prolonged for one year only. (12) The Costa-Rican, Indian, Japanese and Tunisian authorities have asked the Commission to include new control and certificate issuing bodies and have provided the Commission with the necessary guarantees that they meet the preconditions laid down in Article 8(2) of Regulation (EC) No 1235/2008. The Costa-Rican authorities have informed the Commission that the control body Mayacert is not recognised by them anymore and have asked the Commission to remove it from the list. The competent authority of the United States has informed the Commission that the control body Louisiana Department of Agriculture is not accredited anymore and should be removed from the list. (13) Annex IV to Regulation (EC) No 1235/2008 as amended by Commission Implementing Regulation (EU) No 1267/2011 (6) sets out the list of control bodies and control authorities competent to carry out controls and issue certificates in third countries for the purpose of equivalence. The Commission has continued the assessment of the requests for inclusion received by 31 October 2009 in the light of additional information received and has assessed the requests received by 31 October 2010. Only those control bodies and control authorities in respect of which the subsequent examination of all information received led to the conclusion that they complied with the relevant requirements should be included in that list. In certain cases, the names of the control bodies listed in Annex IV to Regulation (EC) No 1235/2008 were abbreviated. For the sake of clarity, that Annex should be replaced. (14) Regulation (EC) No 1235/2008 should therefore be amended accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the regulatory Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended as follows: (1) in Article 7(2), points (e) and (f) are replaced by the following: (e) the names and internet addresses of the control authority or authorities or the control body or bodies recognised by the competent authority referred to in point (d) to carry out controls; (f) the names, internet addresses and code numbers of the authority or authorities or the control body or bodies responsible in the third country for issuing certificates with a view to importing into the Union;; (2) in Article 8, paragraph 4 is replaced by the following: 4. The Commission shall assess whether the technical dossier referred to in paragraph 2 and the information referred to in paragraph 3 are satisfactory and may subsequently decide to recognise and include a third country in the list for a three-year period. Where the Commission considers that the conditions laid down in Regulation (EC) No 834/2007 and this Regulation continue to be met, it may decide to extend the inclusion of the third country after that three-year period. The decisions referred to in the first subparagraph shall be taken in accordance with the procedure referred to in Article 37(2) of Regulation (EC) No 834/2007.; (3) Article 19 is amended as follows: (a) paragraph 1 is amended as follows: (i) in the first subparagraph, the following sentence is added: The competent authority of a Member State may also grant such authorisations under the same conditions to products imported from a third country included in the list referred to in Article 33(2) of Regulation (EC) No 834/2007 if the imported products in question are goods which are not covered by the categories and/or origin listed for that country.; (ii) in the third subparagraph, the following sentence is added: Authorisations granted before 1 July 2012 shall expire on 1 July 2014 at the latest.; (b) paragraph 6 is deleted; (4) Annex III is replaced by the text set out in Annex I to this Regulation; (5) Annex IV is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. However, point 3(a)(ii) and point 5 of Article 1 shall apply from 1 July 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 189, 20.7.2007, p. 1. (2) OJ L 334, 12.12.2008, p. 25. (3) OJ L 198, 22.7.1991, p. 1. Regulation (EEC) No 2092/91 has been repealed and replaced by Regulation (EC) No 834/2007 as from 1 January 2009. (4) OJ L 250, 18.9.2008, p. 1. (5) OJ L 71, 9.3.2012, p. 42. (6) OJ L 324, 7.12.2011, p. 9. ANNEX I ANNEX III LIST OF THIRD COUNTRIES AND RELEVANT SPECIFICATIONS REFERRED TO IN ARTICLE 7 ARGENTINA 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (1) A Live animals or unprocessed animal products B With the exception of livestock and livestock products, bearing or intended to bear indications referring to conversion Processed agricultural products for use as food (2) D With the exception of livestock products, bearing or intended to bear indications referring to conversion Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A, B and F and organically grown ingredients in products of category D that have been produced in Argentina. 3. Production standard: Ley 25 127 sobre ProducciÃ ³n ecolÃ ³gica, biolÃ ³gica y orgÃ ¡nica . 4. Competent authority: Servicio Nacional de Sanidad y Calidad Agroalimentaria SENASA, www.senasa.gov.ar 5. Control bodies: Code number Name Internet address AR-BIO-001 Food Safety SA www.foodsafety.com.ar AR-BIO-002 Instituto Argentino para la CertificaciÃ ³n y PromociÃ ³n de Productos Agropecuarios OrgÃ ¡nicos SA (Argencert) www.argencert.com AR-BIO-003 Letis SA www.letis.com.ar AR-BIO-004 OrganizaciÃ ³n Internacional Agropecuaria (OIA), www.oia.com.ar 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: unspecified. AUSTRALIA 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (3) A Processed agricultural products for use as food (4) D Composed essentially of one or more ingredients of plant origin Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A and F and organically grown ingredients in products of category D that have been grown in Australia. 3. Production standard: national standard for organic and bio-dynamic produce. 4. Competent authority: Australian Quarantine and Inspection Service, www.aqis.gov.au 5. Control bodies: Code number Name Internet address AU-BIO-001 Australian Certified Organic Pty. Ltd www.australianorganic.com.au AU-BIO-002 Australian Quarantine and Inspection Service (AQIS) www.aqis.gov.au AU-BIO-003 Bio-dynamic Research Institute (BDRI) www.demeter.org.au AU-BIO-004 NASAA Certified Organic (NCO) www.nasaa.com.au AU-BIO-005 Organic Food Chain Pty Ltd (OFC) www.organicfoodchain.com.au AU-BIO-006 AUS-QUAL Pty Ltd www.ausqual.com.au 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: unspecified. CANADA 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products A Live animals or unprocessed animal products B Processed agricultural products for use as food (5) D Processed agricultural products for use as feed E Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A, B and F and organically grown ingredients in products of category D and E that have been grown in Canada. 3. Production standard: Organic Products Regulation. 4. Competent authority: Canadian Food Inspection Agency (CFIA), www.inspection.gc.ca 5. Control bodies: Code number Name Internet address CA-ORG-001 Atlantic Certified Organic Cooperative Limited (ACO) www.atlanticcertifiedorganic.ca CA-ORG-002 British Columbia Association for Regenerative Agriculture (BCARA) www.centifiedorganic.bc.ca CA-ORG-003 CCOF Certification Services www.ccof.org CA-ORG-004 Centre for Systems Integration (CSI) www.csi-ics.com CA-ORG-005 Consorzio per il Controllo dei Prodotti Biologici SocietÃ a responsabilitÃ limitata (CCPB SRL) www.ccpb.it CA-ORG-006 Ecocert Canada www.ecocertcanada.com CA-ORG-007 Fraser Valley Organic Producers Association (FVOPA) www.fvopa.ca CA-ORG-008 Global Organic Alliance www.goa-online.org CA-ORG-009 International Certification Services Incorporated (ICS) www.ics-intl.com CA-ORG-010 LETIS SA www.letis.com.ar CA-ORG-011 Oregon Tilth Incorporated (OTCO) http://tilth.org CA-ORG-012 Organic Certifiers www.organiccertifiers.com CA-ORG-013 Organic Crop Improvement Association (OCIA) www.ocia.org CA-ORG-014 Organic Producers Association of Manitoba Cooperative Incorporated (OPAM) www.opam-mb.com CA-ORG-015 Pacific Agricultural Certification Society (PACS) www.pacscertifiedorganic.ca CA-ORG-016 Pro-Cert Organic Systems Ltd (Pro-Cert) www.ocpro.ca CA-ORG-017 Quality Assurance International Incorporated (QAI) www.qai-inc.com CA-ORG-018 Quality Certification Services (QCS) www.qcsinfo.org CA-ORG-019 Organisme de Certification QuÃ ©bec Vrai (OCQV) www.quebecvrai.org CA-ORG-020 SAI Global Certification Services Limited www.saiglobal.com 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: 30 June 2014. COSTA-RICA 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (6) A Processed agricultural products for use as food (7) D Processed crop products only Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A and F and organically grown ingredients in products of category D that have been produced in Costa-Rica. 3. Production standard: Reglamento sobre la agricultura orgÃ ¡nica. 4. Competent authority: Servicio Fitosanitario del Estado, Ministerio de Agricultura y GanaderÃ ­a, www.protecnet.go.cr/SFE/Organica.htm 5. Control bodies: Code number Name Internet Address CR-BIO-001 Servicio Fitosanitario del Estado, Ministerio de Agricultura y GanaderÃ ­a www.protecnet.go.cr/SFE/Organica.htm CR-BIO-002 BCS Oko-Garantie www.bcs-oeko.com CR-BIO-003 Eco-LOGICA www.eco-logica.com CR-BIO-004 Control Union Certifications www.cuperu.com CR-BIO-006 Primus Labs. Esta www.primuslabs.com 6. Certificate issuing bodies: Ministerio de Agricultura y GanaderÃ ­a 7. Duration of the inclusion: unspecified. INDIA 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (8) A Processed agricultural products for use as food (9) D Composed essentially of one or more ingredients of plant origin Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A and F and organically grown ingredients in products of category D that have been grown in India. 3. Production standard: National Programme for Organic Production. 4. Competent authority: Agricultural and Processed Food Export Development Authority APEDA, www.apeda.com/organic. 5. Control bodies: Code number Name Internet address IN-ORG-001 Aditi Organic Certifications Pvt. Ltd www.aditicert.net IN-ORG-002 APOF Organic Certification Agency (AOCA) www.aoca.in IN-ORG-003 Bureau Veritas Certification India Pvt. Ltd www.bureauveritas.co.in IN-ORG-004 Control Union Certifications www.controlunion.com IN-ORG-005 ECOCERT India Private Limited www.ecocert.in IN-ORG-006 Food Cert India Pvt. Ltd www.foodcert.in IN-ORG-007 IMO Control Private Limited www.imo.ch IN-ORG-008 Indian Organic Certification Agency (Indocert) www.indocert.org IN-ORG-009 ISCOP (Indian Society for Certification of Organic products) www.iscoporganiccertification.com IN-ORG-010 Lacon Quality Certification Pvt. Ltd www.laconindia.com IN-ORG-011 Natural Organic Certification Agro Pvt. Ltd (NOCA Pvt. Ltd) www.nocaindia.com IN-ORG-012 OneCert Asia Agri Certification private Limited www.onecertasia.in IN-ORG-013 SGS India Pvt. Ltd www.in.sgs.com IN-ORG-014 Uttarakhand State Organic Certification Agency www.organicuttarakhand.org/certification.html IN-ORG-015 Vedic Organic certification Agency www.vediccertification.com IN-ORG-016 Rajasthan Organic Certification Agency (ROCA) www.rajasthankrishi.gov.in/Departments/SeedCert/index_eng.asp IN-ORG-017 Chhattisgarh Certification Society (CGCERT) www.cgcert.com IN-ORG-018 Tamil Nadu Organic Certification Department (TNOCD) www.tnocd.net IN-ORG-019 TUV India Pvt. Ltd www.tuvindia.co.in/0_mngmt_sys_cert/orgcert.htm IN-ORG-020 Intertek India Pvt. Ltd www.intertek.com IN-ORG-021 Madhya Pradesh State Organic Certification Agency (MPSOCA) md.mpsoca@gmail.com IN-ORG-022 Biocert India Pvt. Ltd, Indore www.biocertindia.com 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: unspecified. ISRAEL 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (10) A Processed agricultural products for use as food (11) D Composed essentially of one or more ingredients of plant origin Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A and F and organically grown ingredients in products of category D that have been produced in Israel or that have been imported into Israel: either from the Union, or from a third country in the framework of a regime which is recognised as equivalent in accordance with the provisions of Article 33(2) of Regulation (EC) No 834/2007. 3. Production standard: National Standard for organically grown plants and their products. 4. Competent authority: Plant Protection and Inspection Services (PPIS), www.ppis.moag.gov.il. 5. Control bodies: Code number Name Internet address IL-ORG-001 Secal Israel Inspection and certification www.skal.co.il IL-ORG-002 Agrior Ltd-Organic Inspection & Certification www.agrior.co.il IL-ORG-003 IQC Institute of Quality & Control www.iqc.co.il IL-ORG-004 Plant Protection and Inspection Services (PPIS) www.ppis.moag.gov.il IL-ORG-005 LAB-PATH Ltd www.lab-path.co.il 6. Certificate issuing bodies: as at point 5 7. Duration of the inclusion: unspecified. JAPAN 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (12) A Processed agricultural products for use as food (13) D Composed essentially of one or more ingredients of plant origin Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A and F and organically grown ingredients in products of category D that have been grown in Japan. 3. Production standards: Japanese Agricultural Standard for Organic Plants (Notification No 1605 of the MAFF of October 27, 2005), Japanese Agricultural Standard for Organic Processed Foods (Notification No 1606 of MAFF of October 27, 2005). 4. Competent authorities: Labelling and Standards Division, Food Safety and Consumer Affairs Bureau, Ministry of Agriculture, Forestry and Fisheries, www.maff.go.jp/j/jas/index.html and Food and Agricultural Materials Inspection Center (FAMIC), www.famic.go.jp 5. Control bodies: Code number Name Internet address JP-BIO-001 Hyogo prefectural Organic Agriculture Society (HOAS) www.hyoyuken.org JP-BIO-002 AFAS Certification Center Co., Ltd www.afasseq.com JP-BIO-003 NPO Kagoshima Organic Agriculture Association www.koaa.or.jp JP-BIO-004 Center of Japan Organic Farmers Group www.yu-ki.or.jp JP-BIO-005 Japan Organic & Natural Foods Association http://jona-japan.org/organic JP-BIO-006 Ecocert Japan Limited. http://ecocert.qai.jp JP-BIO-007 Japan Certification Services, Inc. www.pure-foods.co.jp JP-BIO-008 OCIA Japan www.ocia-jp.com JP-BIO-009 Overseas Merchandise Inspection Co., Ltd www.omicnet.com/index.html.en JP-BIO-010 Organic Farming Promotion Association www3.ocn.ne.jp/~yusuikyo JP-BIO-011 ASAC Stands for Axis System for Auditing and Certification and Association for Sustainable Agricultural Certification www.axis-asac.net JP-BIO-012 Environmentally Friendly Rice Network www.epfnetwork.org/okome JP-BIO-013 Ooita Prefecture Organic Agricultural Research Center www.d-b.ne.jp/oitayuki JP-BIO-014 AINOU www.ainou.or.jp/ainohtm/disclosure/nintei-kouhyou.htm JP-BIO-015 SGS Japan Incorporation www.jp.sgs.com/ja/home_jp_v2.htm JP-BIO-016 Ehime Organic Agricultural Association www12.ocn.ne.jp/~aiyuken/ninntei20110201.html JP-BIO-017 Center for Eco-design Certification Co. Ltd http://www.eco-de.co.jp/list.html JP-BIO-018 Organic Certification Association www.yuukinin.jimdo.com JP-BIO-019 Japan Eco-system Farming Association www.npo-jefa.com JP-BIO-020 Hiroshima Environment and Health Association www.kanhokyo.or.jp/jigyo/jigyo_05A.html JP-BIO-021 Assistant Center of Certification and Inspection for Sustainability www.accis.jp JP-BIO-022 Organic Certification Organization Co. Ltd www.oco45.net JP-BIO-023 Minkan Inasaku Kenkyujo Ninsyo Center http://inasaku.or.tv/center/ JP-BIO-024 Aya town miyazaki, Japan http://www.town.aya.miyazaki.jp/ayatown/organicfarming/index.html JP-BIO-025 Tokushima Organic Certified Association http://www.tokukaigi.or.jp/yuuki/ JP-BIO-026 Association of Certified Organic Hokkaido http://www.acohorg.org/ 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: 30 June 2013. SWITZERLAND 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (14) A With the exception of products produced during the conversion period Live animals and unprocessed animal products B With the exception of products produced during the conversion period Processed agricultural products for use as food (15) D With the exception of products containing an ingredient of agricultural origin produced during the conversion period Processed agricultural products for use as feed E With the exception of products containing an ingredient of agricultural origin produced during the conversion period Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A and F and organically produced ingredients in products of category D and E that have been produced in Switzerland or that have been imported into Switzerland: either from the Union, or from a third country for which Switzerland has recognised that the products have been produced and controlled in that third country to rules equivalent to those laid down in the Swiss legislation. 3. Production standard: Ordinance on organic farming and the labelling of organically produced plant products and foodstuffs. 4. Competent authority: Federal Office for Agriculture FOAG, Federal Office for Agriculture FOAG, http://www.blw.admin.ch/themen/00013/00085/00092/index.html?lang=en 5. Control bodies: Code number Name Internet address CH-BIO-004 Institut fÃ ¼r MarktÃ ¶kologie (IMO) www.imo.ch CH-BIO-006 bio.inspecta AG www.bio-inspecta.ch CH-BIO-038 ProCert Safety AG www.procert.ch CH-BIO-086 Bio Test Agro (BTA) www.bio-test-agro.ch 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: unspecified. TUNISIA 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (16) A Processed agricultural products for use as food (17) D Composed essentially of one or more ingredients of plant origin Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A and F and organically grown ingredients in products of category D that have been grown in Tunisia. 3. Production standards: Law No 99-30 of 5 April 1999 relating to Organic farming; Decree of the Minister for Agriculture of 28 February 2001, approving the standard specifications of the crop production according to the organic method. 4. Competent authority: Direction GÃ ©nÃ ©rale de lAgriculture Biologique (MinistÃ ¨re de lAgriculture et de lEnvironnement); www.agriportail.tn 5. Control bodies: Code number Name Internet address TN-BIO-001 Ecocert SA en Tunisie www.ecocert.com TN-BIO-002 Istituto Mediterraneo di Certificazione IMC www.imcert.it TN-BIO-003 BCS www.bcs-oeko.com TN-BIO-004 Lacon www.lacon-institute.com TN-BIO-005 Instituto per la certificazione etica e ambientale (ICEA) www.icea.info TN-BIO-006 Institut National de la Normalisation et de la PropriÃ ©tÃ © Intellectuelle (INNORPI) www.innorpi.tn TN-BIO-007 Suolo e Salute www.suoloesalute.it 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: 30 June 2013. UNITED STATES 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products A In the case of apples and pears, imports are subject to the presentation of specific certification from the relevant control body or control authority that no treatment with antibiotics to control fire blight (such as tetracycline and streptomycin) has occurred during the production process. Live animals or unprocessed animal products B Processed agricultural products for use as food (18) D In the case of processed apples and pears, imports are subject to the presentation of specific certification from the relevant control body or control authority that no treatment with antibiotics to control fire blight (such as tetracycline and streptomycin) has occurred during the production process. Processed agricultural products for use as feed E Vegetative propagating material and seeds for cultivation F 2. Origin: products of categories A, B and F and organically grown ingredients in products of categories D and E that have been grown in the United States or that have been imported into the United States in accordance with US legislation. 3. Production standards: Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.), National Organic Program (7 CFR 205). 4. Competent authority: United States Department of Agriculture (USDA), Agricultural Marketing Service (AMS), www.usda.gov 5. Control bodies: Code number Name Internet address US-ORG-001 A Bee Organic www.abeeorganic.com US-ORG-002 Agricultural Services Certified Organic www.ascorganic.com/ US-ORG-003 Baystate Organic Certifiers www.baystateorganic.org US-ORG-004 BCS  Oko Garantie GmbH www.bcs-oeko.com/en_index.html US-ORG-005 BioAgriCert www.bioagricert.org/English/index.php US-ORG-006 CCOF Certification Services www.ccof.org US-ORG-007 Colorado Department of Agriculture www.colorado.gov US-ORG-008 Control Union Certifications www.skalint.com US-ORG-009 Department of Plant Industry www.clemson.edu/public/regulatory/plant_industry/organic_certification US-ORG-010 Ecocert S.A. www.ecocert.com US-ORG-011 Georgia Crop Improvement Association, Inc. www.certifiedseed.org US-ORG-012 Global Culture www.globalculture.us US-ORG-013 Global Organic Alliance, Inc. www.goa-online.org US-ORG-014 Global Organic Certification Services www.globalorganicservices.com US-ORG-015 Idaho State Department of Agriculture www.agri.idaho.gov/Categories/PlantsInsects/Organic/indexOrganicHome.php US-ORG-016 Indiana Certified Organic LLC www.indianacertifiedorganic.com US-ORG-017 International Certification Services, Inc. www.ics-intl.com US-ORG-018 Iowa Department of Agriculture and Land Stewardship www.agriculture.state.ia.us US-ORG-019 Kentucky Department of Agriculture www.kyagr.com/marketing/plantmktg/organic/index.htm US-ORG-020 LACON GmbH www.lacon-institut.com US-ORG-022 Marin County www.co.marin.ca.us/depts/ag/main/moca.cfm US-ORG-023 Maryland Department of Agriculture www.mda.state.md.us/md_products/certified_md_organic_farms/index.php US-ORG-024 Mayacert S.A. www.mayacert.com US-ORG-025 Midwest Organic Services Association, Inc. www.mosaorganic.org US-ORG-026 Minnesota Crop Improvement Association www.mncia.org US-ORG-027 MOFGA Certification Services, LLC www.mofga.org/ US-ORG-028 Montana Department of Agriculture www.agr.mt.gov.organic/Program.asp US-ORG-029 Monterey County Certified Organic www.ag.co.monterey.ca.us/pages/organics US-ORG-030 Natural Food Certifiers www.nfccertification.com US-ORG-031 Natures International Certification Services www.naturesinternational.com/ US-ORG-032 Nevada State Department of Agriculture http://www.agri.state.nv.us US-ORG-033 New Hampshire Department of Agriculture, Division of Regulatory Services, http://agriculture.nh.gov/divisions/markets/organic_certification.htm US-ORG-034 New Jersey Department of Agriculture www.state.nj.us/agriculture/ US-ORG-035 New Mexico Department of Agriculture, Organic Program http://nmdaweb.nmsu.edu/organics-program/Organic%20Program.html US-ORG-036 NOFA  New York Certified Organic, LLC http://www.nofany.org US-ORG-037 Ohio Ecological Food and Farm Association www.oeffa.org US-ORG-038 OIA North America, LLC www.oianorth.com US-ORG-039 Oklahoma Department of Agriculture www.oda.state.ok.us US-ORG-040 OneCert www.onecert.com US-ORG-041 Oregon Department of Agriculture www.oregon.gov/ODA/CID US-ORG-042 Oregon Tilth Certified Organic www.tilth.org US-ORG-043 Organic Certifiers, Inc. http://www.organiccertifiers.com US-ORG-044 Organic Crop Improvement Association www.ocia.org US-ORG-045 Organic National & International Certifiers (ON&IC) http://www.on-ic.com US-ORG-046 Organizacion Internacional Agropecuraria www.oia.com.ar US-ORG-047 Pennsylvania Certified Organic www.paorganic.org US-ORG-048 Primuslabs.com www.primuslabs.com US-ORG-049 Pro-Cert Organic Systems, Ltd www.pro-cert.org US-ORG-050 Quality Assurance International www.qai-inc.com US-ORG-051 Quality Certification Services www.QCSinfo.org US-ORG-052 Rhode Island Department of Environmental Management www.dem.ri.gov/programs/bnatres/agricult/orgcert.htm US-ORG-053 Scientific Certification Systems www.SCScertified.com US-ORG-054 Stellar Certification Services, Inc. http://demeter-usa.org/ US-ORG-055 Texas Department of Agriculture www.agr.state.tx.us US-ORG-056 Utah Department of Agriculture http://ag.utah.gov/divisions/plant/organic/index.html US-ORG-057 Vermont Organic Farmers, LLC http://www.nofavt.org US-ORG-058 Washington State Department of Agriculture http://agr.wa.gov/FoodAnimal?Organic/default.htm US-ORG-059 Yolo County Department of Agriculture www.yolocounty.org/Index.aspx?page=501 6. Certificate issuing bodies: as at point 5. 7. Duration of the inclusion: 30 June 2015. NEW ZEALAND 1. Product categories: Category of products Designation of category as in Annex IV Limitations Unprocessed plant products (19) A Live animals or unprocessed animal products B With the exception of livestock and livestock products, bearing or intended to bear indications referring to conversion. Processed agricultural products for use as food (20) D With the exception of livestock products, bearing or intended to bear indications referring to conversion. Vegetative propagating material and seeds for cultivation F 2. Origin: products of category A, B and F and organically grown ingredients in products of category D that have been produced in New Zealand or that have been imported into New Zealand: either from the Union, or from a third country in the framework of a regime which is recognised as equivalent in accordance with the provisions of Article 33(2) of Regulation (EC) No 834/2007, or from a third country whose rules of production and inspection have been recognised as equivalent to the MAF Official Organic Assurance Programme on the basis of assurances and information provided by this countrys competent authority in accordance with the provisions established by MAF and provided that only organically produced ingredients intended to be incorporated, up to a maximum of 5 % of products of agricultural origin, in products of category D prepared in New Zealand are imported. 3. Production standard: MAF Official Organic Assurance Programme Technical Rules for Organic Production. 4. Competent authority: Ministry of Agriculture and Forestry (MAF), http://www.foodsafety.gov.nz/industry/sectors/organics/ 5. Control bodies: Code number Name Internet Address NZ-BIO-001 Ministry of Agriculture and Forestry (MAF) http://www.foodsafety.govt.nz/industry/sectors/organics/ NZ-BIO-002 AsureQuality Limited www.organiccertification.co.nz NZ-BIO-003 BioGro New Zealand www.biogro.co.nz 6. Certificate issuing bodies: Ministry of Agriculture and Forestry (MAF). 7. Duration of the inclusion: unspecified. (1) Seaweed not included. (2) Wine, yeast not included. (3) Seaweed not included. (4) Wine, yeast not included. (5) Wine not included. (6) Seaweed not included. (7) Wine, yeast not included. (8) Seaweed not included. (9) Wine, yeast not included. (10) Seaweed not included. (11) Wine, yeast not included. (12) Seaweed not included. (13) Wine not included. (14) Seaweed not included. (15) Wine, yeast not included. (16) Seaweed not included. (17) Wine, yeast not included. (18) Wine included from 1 August 2012. (19) Seaweed not included. (20) Wine, yeast not included. ANNEX II ANNEX IV LIST OF CONTROL BODIES AND CONTROL AUTHORITIES FOR THE PURPOSE OF EQUIVALENCE AND RELEVANT SPECIFICATIONS REFERRED TO IN ARTICLE 10 For the purpose of this Annex, the product categories are designated by the following codes: A: Unprocessed plant products B: Live animals or unprocessed animal products C: Aquaculture products and seaweeds D: Processed agricultural products for use as food (1) E: Processed agricultural products for use as feed (1) F: Vegetative propagating material and seeds for cultivation The internet website, in accordance with Article 10(2)(e), where the list of operators subject to the control system can be found, as well as a contact point where information is readily available on their certification status, the product categories concerned, as well as the suspended and decertified operators and products, can be found at the internet address referred to in point 2 for each control body or control authority, unless otherwise specified. Abcert AG  1. Address: MartinstraÃ e 42-44, 73728 Esslingen am Neckar, Germany 2. Internet address: http://www.abcert.de 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-137 x   x   Belarus BY-BIO-137 x      Iran IR-BIO-137 x   x   Russia RU-BIO-137 x      Ukraine UA-BIO-137 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Agreco R.F. GÃ ¶derz GmbH  1. Address: MÃ ¼ndener StraÃ e 19, 37218 Witzenhausen 2. Internet address: http://agrecogmbh.de 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-151    x   Cameroon CM-BIO-151 x   x   Moldova MD-BIO-151 x   x   Ghana GH-BIO-151    x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Albinspekt  1. Address: Rruga Ded Gjon Luli, Pall. 5, Shk.1, Ap.8, 1000 Tirana, Albania 2. Internet address: http://www.albinspekt.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-139 x   x   Kosovo (2) XK-BIO-139 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Argencert SA  1. Address: Bernardo de Irigoyen 9724 piso B , C1072AAT Buenos Aires, Argentina 2. Internet address: http://www.argencert.co.ar 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Chile CL-BIO-138 x      Paraguay PY-BIO-138 x      Uruguay UY-BIO-138 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Australian Certified Organic  1. PO Box 530  766 Gympie Rd, Chermside QLD 4032, Australia 2. Internet address: http://www.australianorganic.com.au 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Australia AU-BIO-107  x     Cook Islands CK-BIO-107 x      Fiji FJ-BIO-107 x   x   Falkland Islands FK-BIO-107  x     Hong Kong HK-BIO-107 x   x   South Korea KR-BIO-107    x   Madagascar MG-BIO-107 x   x   Papua New Guinea PG-BIO-107 x   x   Singapore SG-BIO-107 x   x   Thailand TH-BIO-107 x   x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Austria Bio Garantie GmbH  1. Address: Ardaggerstr. 17/1, 3300 Amstetten, Austria 2. Internet address: http://www.abg.at 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Bosnia and Herzegovina BA-BIO-131 x      Croatia HR-BIO-131 x      Cuba CU-BIO-131 x      Iran IR-BIO-131 x      Jordan JO-BIO-131 x      Kazakhstan KZ-BIO-131 x      Kosovo (3) XK-BIO-131 x      Former Yugoslav Republic of Macedonia MK-BIO-131 x      Mexico MX-BIO-131 x      Moldova MD-BIO-131 x      Montenegro ME-BIO-131 x      Russia RU-BIO-131 x      Serbia RS-BIO-131 x      Turkey TR-BIO-131 x      Ukraine UA-BIO-131 x      Uzbekistan ZU-BIO-131 x      4. Exceptions: in-conversion products 5. Duration of inclusion in the list: until 30 June 2015. BCS Ã ko-Garantie GmbH  1. Address: CimbernstraÃ e 21, 90402 NÃ ¼rnberg, Germany 2. Internet address: http://www.bcs-oeko.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-141 x   x   Angola AO-BIO-141 x   x   Belarus BY-BIO-141 x   x   Bolivia BO-BIO-141 x   x   Brazil BR-BIO-141 x x  x   Cambodia KH-BIO-141 x   x   Chad TD-BIO-141    x   Chile CL-BIO-141 x x  x  x China CN-BIO-141 x x  x   Colombia CO-BIO-141 x   x   CÃ ´te dIvoire CI-BIO-141 x      Croatia HR-BIO-141    x   Cuba CU-BIO-141 x x  x   Dominican Republic DO-BIO-141 x   x   Ecuador EC-BIO-141 x x  x x  Egypt EG-BIO-141 x   x   El Salvador SV-BIO-141 x x  x   Ethiopia ET-BIO-141 x x     Ghana GH-BIO-141 x      Guatemala GT-BIO-141 x   x   Honduras HN-BIO-141 x   x   Hong Kong HK-BIO-141 x      Iran IR-BIO-141 x x  x   Kenya KE-BIO-141 x      Laos LA-BIO-141 x   x   Lesotho LS-BIO-141 x   x   Malawi MW-BIO-141 x   x   Mexico MX-BIO-141 x x  x   Moldova MD-BIO-141 x   x   Mozambique MZ-BIO-141 x   x   Nicaragua NI-BIO-141 x x     Panama PA-BIO-141 x   x   Paraguay PY-BIO-141 x   x   Peru PE-BIO-141 x   x x  Philippines PH-BIO-141 x   x   Russia RU-BIO-141 x   x   Saudi Arabia SA-BIO-141 x x  x x  Senegal SN-BIO-141 x   x   Serbia RS-BIO-141 x   x   South Africa ZA-BIO-141 x x  x   Sudan SD-BIO-141 x   x   Swaziland SZ-BIO-141 x   x   French Polynesia PF-BIO-141 x   x   Taiwan TW-BIO-141 x   x   Thailand TH-BIO-141 x   x   Turkey TR-BIO-141 x   x   Uganda UG-BIO-141 x   x   Uruguay UY-BIO-141 x x     4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Bio Latina Certificadora  1. Address: Av. Alfredo Benavides 330, Ofic. 203, Miraflores, Lima 18, Peru 2. Internet address: http://www.biolatina.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Peru PE-BIO-118 x   x   Bolivia BO-BIO-118 x   x   Nicaragua NI-BIO-118 x   x   Honduras HN-BIO-118 x   x   Colombia CO-BIO-118 x      Guatemala GT-BIO-118 x   x   Panama PA-BIO-118 x     Mexico MX-BIO-118 x   x   Venezuela VE-BIO-118 x      El Salvador SV-BIO-118 x  x   4. Exceptions: In-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Bioagricert S.r.l.  1. Address: Via dei Macabraccia 8, Casalecchio di Reno, 40033 Bolognia, Italy 2. Internet address: http://bioagricert.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F China CN-BIO-132 x   x   French Polynesia PF-BIO-132 x   x   Mexico MX-BIO-132 x   x   Serbia RS-BIO-132 x      South Korea KR-BIO-132 x   x   Thailand TH-BIO-132 x   x   Ukraine UA-BIO-132- x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. BioGro New Zealand Limited  1. Address: PO Box 9693 Marion Square, Wellington 6141, New Zealand 2. Internet address: http://www.biogro.co.nz 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Niue NU-BIO-130 x   x   Samoa WS-BIO-130 x   x   Vanuatu VU-BIO-130 x   x   4. Exceptions: In-conversion products, wine 5. Duration of inclusion in the list: Until 30 June 2015 Bolicert Ltd  1. Address: Street Colon 756, floor 2, office 2A, Edif. Valdivia Casilla 13030, La Paz, Bolivia 2. Internet address: http://www.bolicert.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Bolivia BO-BIO-126 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Caucacert Ltd  1. Address: 2, Marshal Gelovani Street, 5th floor, Suite 410, Tbilisi 0159, Georgia 2. Internet address: http://www.caucascert.ge 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Georgia GE-BIO-117 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. CCOF Certification Services  1. Address: 2155 Delaware Avenue, Suite 150, Santa Cruz, CA 95060, USA 2. Internet address: http://www.ccof.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Canada CA-BIO-105 x   x   Mexico MX-BIO-105 x   x  x 4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. CCPB Srl  1. Address: Via Jacopo Barozzi N.8, 40126 Bologna, Italy 2. Internet address: http://www.ccpb.it 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F China CN-BIO-102 x   x   Croatia HR-BIO-102    x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Center of Organic Agriculture in Egypt  1. Address: 14 Ibrahim Shawarby St. New Nozha, P.O.Box 1535 Alf Maskan 11777, Cairo, Egypt 2. Internet address: http://www.coae-eg.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Egypt EG-BIO-125 x   x  x Saudi Arabia SA-BIO-125 x      4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. CERES Certification of Environmental Standards GmbH  1. Address: Vorderhaslach 1, 91230 Happurg, Germany 2. Internet address: http://www.ceres-cert.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-140 x x     Bolivia BO-BIO-140 x x  x   Bhutan BT-BIO-140 x   x   Chile CL-BIO-140 x x  x   China CN-BIO-140 x x  x   Colombia CO-BIO-140 x x  x   Dominican Republic DO-BIO-140 x x  x   Ecuador EC-BIO-140 x x  x   Egypt EG-BIO-140 x x  x   Ethiopia ET-BIO-140 x x  x   Grenada GD-BIO-140 x x  x   Indonesia ID-BIO-140 x x  x   Jamaica JM-BIO-140 x x  x   Kenya KE-BIO-140 x x  x   The Former Yugoslav Republic of Macedonia MK-BIO-140 x x  x   Mexico MX-BIO-140 x x  x   Moldova MD-BIO-140 x x  x   Morocco MA-BIO-140 x x  x   Papua New Guinea PG-BIO-140 x x  x   Paraguay PY-BIO-140 x x  x   Philippines PH-BIO-140 x x  x   Russia RU-BIO-140 x x  x   Rwanda RW-BIO-140 x x  x   Saudi Arabia SA-BIO-140 x x  x   Serbia RS-BIO-140 x x  x   Singapore SG-BIO-140 x x  x   South Africa ZA-BIO-140 x x  x   Saint Lucia LC-BIO-140 x x  x   Taiwan TW-BIO-140 x x  x   Tanzania TZ-BIO-140 x x  x   Thailand TH-BIO-140 x x  x   Turkey TR-BIO-140 x x  x   Uganda UG-BIO-140 x x  x   Ukraine UA-BIO-140 x x  x   Uzbekistan UZ-BIO-140 x x  x   Vietnam VN-BIO-140 x x  x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Certificadora Mexicana de productos y procesos ecolÃ ³gicos S.C.  1. Address: Calle 16 de septiembre No 204, Ejido Guadalupe Victoria, Oaxaca, Mexico, C.P. 68026 2. Internet address: http://www.certimexsc.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Mexico MX-BIO-104 x x  x   4. Exceptions: in-conversion products; wine 5. Duration of inclusion in the list: until 30 June 2015. Certisys  1. Address: Rue Joseph BouchÃ © 57/3, 5310 Bolinne, Belgium 2. Internet address: http://www.certisys.eu 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Burkina Faso BF-BIO-128 x   x   Ghana GH-BIO-128 x   x   Mali ML-BIO-128 x   x   Senegal SN-BIO-128 x   x   Vietnam VN-BIO-128 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Control Union Certifications  1. Address: Meeuwenlaan 4-6, 8011 BZ, Zwolle, The Netherlands 2. Internet address: http://certification.controlunion.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-149 x   x   China CN-BIO-149 x   x   Colombia CO-BIO-149 x   x   CÃ ´te dIvoire CI-BIO-149 x   x   Dominican Republic DO-BIO-149 x   x   Ecuador EC-BIO-149 x   x   Ethiopia ET-BIO-149 x   x   Ghana GH-BIO-149 x   x   Indonesia ID-BIO-149 x   x   Iran IR-BIO-149 x   x   South Korea KR-BIO-149 x   x   Kyrgyzstan KG-BIO-149 x   x   Former Yugoslav Republic of Macedonia MK-BIO-149 x   x   Malaysia MY-BIO-149 x   x   Mauritius MU-BIO-149 x   x   Mexico MX-BIO-149 x   x   Nepal NP-BIO-149 x   x   Pakistan PK-BIO-149 x   x   Paraguay PY-BIO-149 x   x   Peru PE-BIO-149 x   x   Philippines PH-BIO-149 x   x   Singapore SG-BIO-149 x   x   South Africa ZA-BIO-149 x   x   Sri Lanka LK-BIO-149 x   x   Tanzania TZ-BIO-149 x   x   Thailand TH-BIO-149 x   x   Timor-Leste TL-BIO-149 x   x   Turkey TR-BIO-149 x   x   Ukraine UA-BIO-149 x   x   United Arab Emirates AE-BIO-149 x   x   Uruguay UY-BIO-149    x   Vietnam VN-BIO-149 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Doalnara Certified Organic Korea, LLC  1. Address: 192-3 Jangyang-ri, Socho-myeon, Wonju-si, Gangwon, South Korea 2. Internet address: http://dcok.systemdcok.or.kr 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F South Korea KR-BIO-129 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Ecocert SA  1. Address: BP 47, 32600 LIsle-Jourdain, France 2. Internet address: http://www.ecocert.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Algeria DZ-BIO-154 x   x   Andorra AD-BIO-154 x      Benin BJ-BIO-154 x   x   Bosnia and Herzegovina BA-BIO-154 x   x   Brazil BR-BIO-154 x   x   Burkina Faso BF-BIO-154 x   x   Burundi BI-BIO-154 x   x   Cambodia KH-BIO-154 x   x   Cameroon CM-BIO-154 x   x   Canada CA-BIO-154    x   Chad TD-BIO-154 x      China CN-BIO-154 x   x   Colombia CO-BIO-154 x   x   Comoros KM-BIO-154 x   x   CÃ ´te dIvoire CI-BIO-154 x   x   Croatia HR-BIO-154 x   x   Cuba CU-BIO-154 x   x   Dominican Republic DO-BIO-154 x   x   Ecuador EC-BIO-154 x   x   Fiji FJ-BIO-154 x   x   Ghana GH-BIO-154 x   x   Guatemala GT-BIO-154 x   x   Guinea GN-BIO-154 x   x   Guyana GY-BIO-154 x   x   Haiti HT-BIO-154 x      Indonesia ID-BIO-154    x   Iran IR-BIO-154 x   x   Kazakhstan KZ-BIO-154 x      Kenya KE-BIO-154 x   x   Kuwait KW-BIO-154 x   x   Kyrgyzstan KK-BIO-154 x   x   Laos LA-BIO-154 x   x   Former Yugoslav Republic of Macedonia MK-BIO-154 x   x   Madagascar MG-BIO-154 x   x   Malawi MW-BIO-154 x   x   Malaysia MY-BIO-154 x   x   Mali ML-BIO-154 x   x   Mauritius MU-BIO-154 x   x   Mexico MX-BIO-154 x   x   Moldova MD-BIO-154 x   x   Monaco MC-BIO-154    x   Morocco MA-BIO-154 x   x   Mozambique MZ-BIO-154 x   x   Namibia NA-BIO-154 x      Nepal NP-BIO-154 x   x   Pakistan PK-BIO-154 x      Paraguay PY-BIO-154 x   x   Peru PE-BIO-154 x   x   Philippines PH-BIO-154 x   x   Russia RU-BIO-154 x      Rwanda RW-BIO-154 x   x   Sao Tome and Principe ST-BIO-154 x   x   Saudi Arabia SA-BIO-154 x   x   Senegal SN-BIO-154 x   x   Serbia RS-BIO-154 x   x   South Africa ZA-BIO-154 x   x   Sudan SD-BIO-154 x      Swaziland SZ-BIO-154 x   x   Syria SY-BIO-154 x   x   Tanzania TZ-BIO-154 x   x   Thailand TH-BIO-154 x   x   Togo TG-BIO-154 x   x   Turkey TR-BIO-154 x   x   Uganda UG-BIO-154 x   x   Ukraine UA-BIO-154 x      United Arab Emirates AE-BIO-154 x   x   Vanuatu VU-BIO-154 x      Vietnam VN-BIO-154 x   x   Zambia ZM-BIO-154 x   x   Zimbabwe ZW-BIO-154 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Ecoglobe  1. Address: 1, A. Khachaturyan Str., apt. 66, 0033 Yerevan, Armenia 2. Internet address: http://www.ecoglobe.am 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Armenia AM-BIO-112 x   x   Russia RU-BIO-112 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Ekolojik Tarim Kontrol Organizasyonu  1. Address: 160 Sok. 13/7 Bornova, 35040 Izmir, Turkey 2. Internet address: http://www.etko.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-109 x   x   Georgia GE-BIO-109 x      Kazakhstan KZ-BIO-109 x   x   Russia RU-BIO-109 x   x   Serbia RS-BIO-109 x   x   Turkey TR-BIO-109 x x  x   Ukraine UA-BIO-109 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS)  1. Address: P.O. Box 12311, Gainesville FL, 32604 United States 2. Internet address: http://www.qcsinfo.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Ecuador EC-BIO-144 x  x    Guatemala GT-BIO-144 x   x   Honduras HN-BIO-144   x    Mexico MX-BIO-144 x      4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. IBD Certifications Ltd  1. Address: Rua Dr Costa Leite, 1351, 18602-110, Botucatu SP, Brazil 2. Internet address: http://www.ibd.com.br 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Brazil BR-BIO-122 x x  x x  China CN-BIO-122 x   x   Mexico MX-BIO-122  x  x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. IMO Control LatinoamÃ ©rica Ltda.  1. Address: Calle Pasoskanki 2134, Cochabamba, Bolivia 2. Internet address: http://www.imo.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Bolivia BO-BIO-123 x   x   Colombia CO-BIO-123 x      Dominican Republic DO-BIO-123 x      Guatemala GT-BIO-123 x      Mexico MX-BIO-123 x   x   Nicaragua NI-BIO-123 x      Peru PE-BIO-123 x   x   Paraguay PY-BIO-123 x   x   El Salvador SV-BIO-123 x      Venezuela VE-BIO-123 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. IMO Control Private Limited  1. Address: No 3627, 1st Floor, 7th Cross, 13th G  Main, H.A.L. 2nd Stage, Bangalore 560008, India 2. Internet address: http://www.imo.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-147 x   x   Bangladesh BD-BIO-147 x   x   Bhutan BT-BIO-147 x   x   Indonesia ID-BIO-147 x   x   Iran IR-BIO-147 x   x   Nepal NP-BIO-147 x   x   Pakistan PK-BIO-147 x   x   Philippines PH-BIO-147 x   x   Sri Lanka LK-BIO-147 x   x   Thailand TH-BIO-147 x   x   Vietnam VN-BIO-147 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. IMO Institut fÃ ¼r MarktÃ ¶kologie GmbH  1. Address: Postfach 100934, 78409 Konstanz, Germany 2. Internet address: http://www.imo.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Armenia AM-BIO-146 x      Azerbaijan AZ-BIO-146 x      Turkey TR-BIO-146 x   x x  4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Indocert  1. Address: Thottumugham post, Aluva, Ernakulam, Kerala, India 2. Internet address: http://www.indocert.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F India IN-BIO-148   x  x  4. Exceptions: in-conversion products, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Institute for Marketecology (IMO)  1. Address: Weststrasse 1, 8570 Weinfelden, Switzerland 2. Internet address: http://www.imo.ch 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Afghanistan AF-BIO-143 x x  x   Albania AL-BIO-143 x   x   Bangladesh BD-BIO-143 x  x x   Bolivia BO-BIO-143 x   x   Bosnia and Herzegovina BA-BIO-143 x   x   Brazil BR-BIO-143 x  x x  x Burkina Faso BF-BIO-143 x      Cameroon CM-BIO-143 x      Canada CA-BIO-143 x   x   Chile CL-BIO-143 x x x x  x China CN-BIO-143 x x  x  x Colombia CO-BIO-143 x   x   Democratic Republic of Congo CD-BIO-143 x      CÃ ´te dIvoire CI-BIO-143 x   x   Croatia HR-BIO-143 x  x x  x Dominican Republic DO-BIO-143 x   x   Ecuador EC-BIO-143 x  x    El Salvador SV-BIO-143 x   x   Ethiopia ET-BIO-143 x   x   Georgia GE-BIO-143 x   x   Ghana GH-BIO-143 x   x   Guatemala GT-BIO-143 x   x   Haiti HT-BIO-143 x   x   India IN-BIO-143   x x   Indonesia ID-BIO-143 x   x   Japan JP-BIO-143 x   x   Jordan JO-BIO-143 x   x   Kazakhstan KZ-BIO-143 x   x   Kenya KE-BIO-143 x   x   Kyrgyzstan KG-BIO-143 x   x   Liechtenstein LI-BIO-143 x      Mali ML-BIO-143 x      Mexico MX-BIO-143 x   x   Morocco MA-BIO-143 x   x   Namibia NA-BIO-143 x   x   Nepal NP-BIO-143 x   x   Nicaragua NI-BIO-143 x   x   Niger NE-BIO-143 x   x   Nigeria NG-BIO-143 x   x   Occupied Palestinian Territory PS-BIO-143 x   x   Paraguay PY-BIO-143 x   x   Peru PE-BIO-143 x  x x   Philippines PH-BIO-143 x   x   Russia RU-BIO-143 x   x  x Sierra Leone SL-BIO-143 x   x   South Africa ZA-BIO-143 x   x   Sri Lanka LK-BIO-143 x   x   Sudan SD-BIO-143 x   x   Suriname SR-BIO-143 x      Syria SY-BIO-143 x      Tadzhikistan TJ-BIO-143 x   x   Taiwan TW-BIO-143 x   x   Tanzania TZ-BIO-143 x   x   Thailand TH-BIO-143    x   Togo TG-BIO-143 x   x   Uganda UG-BIO-143 x   x  x Ukraine UA-BIO-143 x x  x  x Uzbekistan UZ-BIO-143 x   x  x Venezuela VE-BIO-143 x   x   Vietnam VN-BIO-143 x  x x   4. Exceptions: in-conversion products, shrimps, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. International Certification Services, Inc.  1. Address: 3015th Ave SE Medina, ND 58467, United States 2. Internet address: http://www.ics-intl.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Canada CA-BIO-111 x   x   Mexico MX-BIO-111    x   French Polynesia PF-BIO-111    x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Istituto Certificazione Etica e Ambientale  1. Address: Via Nazario Sauro 2, 40121 Bologna, Italy 2. Internet address: http://www.icea.info 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Albania AL-BIO-115 x   x   Ecuador EC-BIO-115 x   x   Japan JP-BIO-115 x   x   Lebanon LB-BIO-115    x   Madagascar MG-BIO-115 x   x   Malaysia MY-BIO-115    x   Mexico MX-BIO-115 x x  x   Moldova MD-BIO-115 x   x   Russia RU-BIO-115 x x  x   San Marino SM-BIO-115 x Senegal SN-BIO-115 x   x   Sri Lanka LK-BIO-115 x x Syria SY-BIO-115 x   x   Thailand TH-BIO-115    x   Turkey TR-BIO-115 x   x   Ukraine UA-BIO-115 x x United Arab Emirates AE-BIO-115 x x  x   Uruguay UY-BIO-115 x   x   Vietnam VN-BIO-115    x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Istituto Mediterraneo di Certificazione s.r.l.  1. Address: Via C. Pisacane 32, 60019 Senigallia (AN), Italy 2. Internet address: http://www.imcert.it 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Egypt EG-BIO-136 x x  x   Lebanon LB-BIO-136 x  x   Morocco MA-BIO-136 x   x   Syria SY-BIO-136 x      Tunisia TN-BIO-136  x     Turkey TR-BIO-136 x x  x   4. Exceptions: in-conversion products, wine, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Japan Organic and Natural Foods Association  1. Address: Takegashi Bldg. 3rd Fl., 3-5-3 Kyobashi, Chuo-ku, Tokyo, Japan 2. Internet address: http://jona-japan.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F China CN-BIO-145 x   x   Taiwan TW-BIO-145 x   x   Japan JP-BIO-145 x   x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Lacon GmbH  1. Address: BrÃ ¼nnlesweg 19, 77654 Offenburg, Germany 2. Internet address: http://www.lacon-institut.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-134 x   x   Bangladesh BD-BIO-134 x   x   Burkina Faso BF-BIO-134 x   x   Croatia HR-BIO-134 x x  x   Ghana GH-BIO-134 x      India IN-BIO-134  x     Kazakhstan KZ-BIO-134 x      Madagascar MG-BIO-134 x      Mali ML-BIO-134 x      Mexico MX-BIO-134 x x     Morocco MA-BIO-134 x   x   Namibia NA-BIO-134 x   x   Nepal NP-BIO-134 x   x   Russia RU-BIO-134 x      South Africa ZA-BIO-134 x   x   Togo TG-BIO-134 x      Turkey TR-BIO-134 x   x   Ukraine UA-BIO-134 x      4. Exceptions: in-conversion products, wine, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Letis S.A.  1. Address: Urquiza 1564, S2000ANR, Rosario, Santa Fe, Argentina 2. Internet address: http://www.letis.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Argentina AR-BIO-135   x    Canada CA-BIO-135    x   Paraguay PY-BIO-135 x   x   Peru PE-BIO-135 x  x    Uruguay UY-BIO-135 x      4. Exceptions: in-conversion products, wine, products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. LibanCert  1. Address: Boulvard Kamil Chamoun  Baaklini Center  4th floor, Chiah, Beirut, Lebanon 2. Internet address: http://www.libancert.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Iraq IQ-BIO-114 x   x   Jordan JO-BIO-114 x   x   Lebanon LB-BIO-114 x   x   Syria SY-BIO-114 x      4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. NASAA Certified Organic Pty Ltd  1. Address: Unit 7/3 Mount Barker Road, Stirling SA 5152, Australia 2. Internet address: http://www.nasaa.com.au 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Indonesia ID-BIO-119 x   x   Sri Lanka LK-BIO-119 x   x   Nepal NP-BIO-119 x   x   Papua New Guinea PG-BIO-119 x   x   Solomon Islands SB-BIO-119 x   x   Timor-Leste TL-BIO-119 x   x   Samoa WS-BIO-119 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Ã koP Zertifizierungs GmbH  1. Address: Schlesische StraÃ e 17d, 94315 Straubing, Germany 2. Internet address: http://www.oekop.de 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Serbia RS-BIO-133 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Onecert, Inc.  1. Address: 427 North 33rd Street, Lincoln, NE 68503-3217 USA 2. Internet address: http://www.onecert.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Nepal NE-BIO-152 x   x   Samoa WS-BIO-152 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Oregon Tilth  1. Address: 260 SW Madison Ave, Ste 106, Corvallis, OR 97333, United States 2. Internet address: http://tilth.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Canada CA-BIO-116    x   Chile CL-BIO-116 x   x   China CN-BIO-116    x   Mexico MX-BIO-116 x   x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Organic agriculture certification Thailand  1. Address: 619/43 Kiatngamwong Building, Ngamwongwan Rd., Tambon Bangkhen, Muang District, Nonthaburi 11000, Thailand 2. Internet address: http://www.actorganic-cert.or.th 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Indonesia ID-BIO-121 x   x   Laos LA-BIO-121 x   x   Thailand TH-BIO-121 x   x   Vietnam VN-BIO-121 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Organic Certifiers  1. Address: 6500 Casitas Pass Road, Ventura, CA 93001, USA 2. Internet address: http://www.organiccertifiers.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F South Korea KR-BIO-106 x   x   Mexico MX-BIO-106 x      Philippines PH-BIO-106 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Organic crop improvement association  1. Address: 1340 North Cotner Boulevard, Lincoln, NE 68505-1838, USA 2. Internet address: http://www.ocia.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Canada CA-BIO-120 x   x   Guatemala GT-BIO-120 x   x   Japan JP-BIO-120 x   x   Mexico MX-BIO-120 x   x   Nicaragua NI-BIO-120 x   x   Peru PE-BIO-120 x   x   El Salvador SV-BIO-120 x   x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Organic Food Development Center  1. Address: 8 Jiang-Wang-Miao St., Nanjing 210042, China 2. Internet address: http://www.ofdc.org.cn 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F China CN-BIO-103 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Organic Standard  1. Address: 51-B, Bohdana Khmelnytskoho str., Kyiv, 010330, Ukraine 2. Internet address: http://www.organicstandard.com.ua 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Belarus BY-BIO-108 x x     Ukraine UA-BIO-108 x x  x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. OrganizaciÃ ³n Internacional Agropecuaria  1. Address: Av. Santa Fe 830  (B1641ABN)  Acassuso, Buenos Aires  Argentina 2. Internet address: http://www.oia.com.ar 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Brazil BR-BIO-110 x      Uruguay UY-BIO-110 x x  x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Organska Kontrola  1. Address: Hamdije Ã emerliÃ a 2/10, 71000 Sarajevo, Bosnia and Herzegovina 2. Internet address: http://www.organskakontrola.ba 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Montenegro ME-BIO-101 x   x   Serbia RS-BIO-101 x   x   Bosnia and Herzegovina BA-BIO-101 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. QC&I GmbH  1. Address: TiergartenstraÃ e 32, 54595 PrÃ ¼m, Germany 2. Internet address: http://www.qci.de 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Azerbaijan AZ-BIO-153 x   x   Belize BZ-BIO-153 x   x   Morocco MA-BIO-153 x  x x   Sri Lanka LK-BIO-153 x   x   Thailand TH-BIO-153 x   x   Ukraine UA-BIO-153 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Quality Assurance International  1. Address: 9191 Towne Centre Drive, Suite 200, San Diego, CA 92122, United States 2. Internet address: http://www.qai-inc.com 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Canada CA-BIO-113 x   x   Mexico MX-BIO-113 x   x   Paraguay PY-BIO-113 x   x   4. Exceptions: in-conversion products, wine and products covered by Annex III 5. Duration of inclusion in the list: until 30 June 2015. Soil Association Certification Limited  1. Address: South Plaza, Marlborough Street, Bristol, BS1 3NX, United Kingdom 2. Internet address: http://www.soilassociation.org/certification 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Belize BZ-BIO-142 x   x   Cameroon CM-BIO-142    x   Colombia CO-BIO-142    x   Egypt EG-BIO-142 x   x   Ghana GH-BIO-142 x   x   Iran IR-BIO-142 x   x   Kenya KE-BIO-142 x   x   South Africa ZA-BIO-142 x   x   Thailand TH-BIO-142 x   x   Uganda UG-BIO-142 x   x   Venezuela VE-BIO-142 x      4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. Suolo e Salute srl  1. Address: Via Paolo Borsellino 12, 61032 Fano (PU) Italy 2. Internet address: http://www.suoloesalute.it 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Kazakhstan KZ-BIO-150 x      Moldova MD-BIO-150 x      San Marino SM-BIO-150 x      Senegal SN-BIO-150 x      Serbia RS-BIO-150 x      Ukraine UA-BIO-150 x      4. Exceptions: in-conversion products 5. Duration of inclusion in the list: until 30 June 2015. Uganda Organic Certification Ltd  1. Address: P.O. Box 33743, Kampala, Uganda 2. Internet address: http://www.ugocert.org 3. Third countries, code numbers and product categories concerned: Third country Code number Category of products A B C D E F Uganda UG-BIO-124 x   x   4. Exceptions: in-conversion products, wine 5. Duration of inclusion in the list: until 30 June 2015. (1) Ingredients have to be certified by a recognised control body or control authority according to Article 33(3) or produced and certified within the scope of a recognised third country according to Article 33(2) of Regulation (EC) No 834/2007 or produced and certified in the Union in accordance with Regulation (EC) No 834/2007. (2) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo declaration of independence. (3) This designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo declaration of independence.